DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 12 to obviate an objection, added the limitation “wherein the mental health disfunction is mental health (MH) and/or mental component summary (MCS) which are/is evaluated according to SF-36”, cancelled claim 15, and added claim 17. No new matter has been added.
	Claims 12-14 and 16-17 are pending and have been examined on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
RE: Incorporation by Reference 
	The amendment on the file size in the incorporation-by-reference paragraph fulfills the requirements for sequence disclosures.

Specification
RE: Objection to the abstract
	The word “disfunction” is argued to be an acceptable spelling, albeit less commonly used. Upon reconsideration, the argument is found persuasive thus the objection has been withdrawn.

Claim Objections
RE: Objection to the claims
	Applicant has changed “genera” in claim 12 to “genus”. Moreover, Applicant submits that “disfunction” in claims 12 and 15 is a correct spelling, and that “SF-36” in claim 15 is not an abbreviation but a registered trademark.
	The amendment in claim 12 rectifies the incorrect grammar, while the arguments regarding “disfunction” and “SF-36” are found persuasive. All claims objections have therefore been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 13-14 under 35 U.S.C. 112(a) for lack of enablement
	Applicant requests withdrawal of the rejections because the Bifidobacterium longum subsp. infantis strain “BCCM LMG23728”, also known as “M-63 (NITE BP-02623)”, was deposited under the Budapest Treaty. 
	It is respectfully submitted that being deposited under the Budapest Treaty does not meet all the requirements of having claims that recite a deposited biological material. 37 CFR 1.808 requires that the deposit of biological material be made under two conditions: (A) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Commissioner to maintained.

Maintained rejections
Claims 13-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention appears to employ novel biological materials, specifically the Bifidobacterium longum subsp. infantis bacteria “BCCM LMG23728” (claim 13) and  “M-63 (NITE BP-02623)” (claim 14). Since the biological materials are essential to some embodiments of the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If it is not so obtainable or available, the requirements of 35 U.S.C. 112(a) may be satisfied by a 
If Bifidobacterium longum subsp. infantis BCCM LMG23728 and/or M-63 (NITE BP-02623) were/was deposited under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by the attorney of record over his/her signature and registration number, stating that the biological material(s) will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Further, Applicant must state that the deposited material(s) will be maintained for a period of 30 years, or 5 years after the most recent request date, whichever is longer.

RE: Rejection of claims 12-16 under 35 U.S.C. 112(a) for lack of full enablement
	Referring to the Office Action’s statement that not all Bifidobacterium longum subsp. infantis bacteria and all amounts are enabled, Applicant argues that not all possible species must be exemplified. It is asserted that the correct standard for evaluating the scope of the claims hinges on whether a skilled person could determine which embodiments were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. In addition, one with ordinary skill in the art would allegedly expect that other species of B. longum subsp. infantis “may have similar properties to the exemplified strain, and would certainly be able to determine such with no more effort than is normally required in the 
	All arguments have been fully considered but are found unpersuasive. The Office’s conclusion that the claimed invention lacks full enablement involved consideration of the various Wands factors, which include state of the prior art and level of predictability in the art. As set forth in the last office action, only a few strains of B. longum subsp. infantis are known in the art to be useful for improving a mental health dysfunction and those disclosed by Desbonnet et al. and Bergonzelli Degonda et al. were shown to help treat depression at only one amount (1 x 1010 CFU). The strain BCCM LMG23728 or M-63 (NITE BP-02623) recited in claims 13-14 is not known for improving a mental health dysfunction. Given the limited number of B. longum subsp. infantis strains and effective amounts that are disclosed in the field, the property of being able to improve a mental health dysfunction cannot be extended to all strains and all amounts of all strains (i.e., unpredictable). Accordingly, the amount of direction provided by the Applicant, working examples, and experimentation needed are crucial for determining full enablement. Applicant is correct that exemplification of a single species may fully support a genus. But in this case, Applicant’s one strain being shown to effectively improve mental health at only one amount (1.0x109 CFU) in a working example cannot be considered sufficient to support the entire genus of administering all B. longum subsp. infantis strains and at all amounts. Strains of a given species do not have identical properties and so their effects on a subject cannot be predicted, contrary to Applicant’s argument. A person with ordinary skill in the art would have to spend a considerable amount of time and effort to evaluate the combination of these two 
	The rejections of record have been modified to address all new limitations, including cancellation of claim 15 and addition of claim 17.
 
Modified rejections
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “BCCM LMG23728” at a particular amount, does not reasonably provide enablement for all Bifidobacterium longum subsp. infantis bacteria and at all amounts. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). But MPEP § 2164.04 also states that although the analysis and conclusion of a lack of enablement are based on these factors and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection.
Bifidobacterium longum subsp. infantis to a subject in order to improve a mental health dysfunction. In some embodiments, the bacterium is specified to be “BCCM LMG23728” or “M-63 (NITE BP-02623)”. In another embodiment, the bacterium acts as an active ingredient in a composition.
The state of the prior art is that probiotic bacteria are known to have a crucial role in health and their absence or imbalance can have adverse effects not only in the gut but also central hypothalamic-pituitary-adrenal axis (HPA) and monoaminergic activity, which are associated with depression. According to Desbonnet et al. (Journal of Psychiatric Research 2009, Vol. 43, p. 164-174; IDS cited), recent studies have shown that there is an overlap between gastrointestinal disorders and mood disorders. Not only can the brain affect gut function, the gut can also induce changes in the central nervous system via direct and indirect mechanisms. This bidirectional communication is relevant in stress-related disorders like depression (Abstract and Introduction, left and columns, p. 164). Thus, use of probiotics for treating depression and improving mood has been implicated (Introduction, right col., p. 165). Desbonnet et al. demonstrates that administering 1x1010 live B. infantis 35624 every day for 2 weeks led to significant attenuation of IFN-[Symbol font/0x67], TNF-[Symbol font/0x61], and IL-6 cytokines (Figure 2, p. 168), as well as increase in plasma concentrations of tryptophan and kynurenic acid (Figure 3, p. 169) and reduced 5-HIAA concentration in the frontal cortex (Table 1, p. 169) relative to controls. These results support the proposition that B. infantis 35624 possess antidepressant properties that can be beneficial in the treatment of depression especially in cases with accompanying GI inflammation (Conclusion, right col., p. 172). Similarly, Bergonzelli et al. (Pub. No. WO 2017/037089 A1) teaches employing B. longum NCC3001 (deposited under accession no. ATCC BAA-999) to treat a depressive symptom associated with a depressive state/disorder (Abstract). When administered in the amount of 1x1010 CFU daily for 6 weeks, this bacterial strain is found to improve depression scores compared to placebo controls and significantly reduce response to negative emotional stimuli in brain areas involved in emotion processing (par. [00108]-[00113]; Figures 2-6). 
There is no prior art that specifically identifies Applicant’s Bifidobacterium longum subsp. infantis BCCM LMG23728 or M-63 (NITE BP-02623) as being useful for improving a mental health dysfunction. Based on what is known in the art, it cannot be determined if all strains of Bifidobacterium longum subsp. infantis (and at all amounts) are capable of improving a mental health dysfunction. Thus, the nature of the invention seems unpredictable. 
In the instant application, a working example demonstrates the effectiveness of Bifidobacterium longum subsp. infantis BCCM LMG23728 on 11 (out of 31) victims of a flood in Malaysia. Referred to as “ingestion group”, these 11 individuals ingested one package of said bacterial strain amounting to 1.0x109 CFU once daily for 3 months (par. [0054]-[0055], Specification). The ingestion group and non-ingestion group (control group) were evaluated according to the test SF-36 on the first day and last day of ingestion. Results show that the ingestion group obtained significantly higher average scores for mental health (MH) and mental component score (MCS) compared to the non-ingestion group before and after the study (Figures 1-2; par. [0058], Specification), as well as on the last day of the study (Figures 3-4; par. [0059], Specification).
B. longum subsp. infantis at all possible amounts, while claims 13-14 limit the bacterium to B. longum subsp. infantis  deposited as BCCM LMG23728 or M-63 (NITE BP-02623) but also at all amounts. However, Applicant has demonstrated the effectiveness of only B. longum subsp. infantis BCCM LMG23728 and only at one amount (1x109 CFU) ingested once daily for 3 months. There are no experimental data showing that other strains, and other amounts and dosage regimens, can also successfully accomplish the claimed method. MPEP § 2164.02 states that “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation”. Given the unpredictability of the art and insufficient working examples, claiming the use of all strains of Bifidobacterium longum subsp. infantis at all amounts and dosage regimens is not enabling because one cannot, following the guidance presented therein, practice the claimed method without making a substantial inventive contribution of proving that all these variables would necessarily improve mental health dysfunction. The Court has held that when results are unpredictable, the disclosure of a single species does not provide an adequate basis to support generic claims. 
Hence, the claims are not commensurate in scope with the disclosure.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claim 12 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dinan et al.; of claims 12-14 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dinan et al.
	Traversal of rejections is based on claim 12’s new limitation that was incorporated from claim 15.
	Applicant’s traversal has been considered and is found persuasive. Dinan et al. does not disclose the new limitation. Hence, the rejections of record have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 12-16 under 35 U.S.C. 103 as obvious over Dinan et al. in view of Bergonzelli Degonda et al.
	Applicant traverses the rejections because Bergonzelli Degonda et al. does not teach nor suggests that mental health and/or mental health component summary evaluated according to SF-36 can be improved by ingestion of B. longum subsp. infantis. On the other hand, the instant application demonstrates in Example 1 that mental health and mental health component summary evaluations establish that individuals who ingested the bacterial powder of strain BCCM LMG23728 scored 
The traversal has been fully considered but is found unpersuasive. First, Bergonzelli Degonda et al. was applied in the obviousness rejections not to show that that B. longum subsp. infantis can significantly improve mental health (the primary reference addresses this limitation), but to show that assessing the effects of an administered probiotic bacteria on mental health using SF-36 is a known technique in the art. Thus, it would have been obvious for a person with ordinary skill in the art to study the effects of B. longum subsp. infantis on a subject with the aid of SF-36 and have reasonable expectation that a significant difference in the score(s) of mental health and/or mental health subdomain(s) would indicate that the ingested bacteria cause improvement in mental health. Second, Applicant’s allegation of unexpected results is unpersuasive because the submitted evidence is not commensurate with the full scope of the claims (Example 1 involved ingestion of only one amount of one particular strain, whereas claims 12 and 16-17 comprise administering any B. longum subsp. infantis at any amount) and there is no experimental comparison to the closest prior art.
	The rejections over the cited prior art are considered proper, but to address the newly added claim, the rejections have been modified as shown below.

Modified rejections
Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as obvious over Dinan et al. (Pub. No. US 2004/0265279 A1) in view of Bergonzelli Degonda et al. (Pub. No. WO 2017/037089 A1).
et al., disturbances in the hypothalamic-pituitary-adrenal axis (HPA) function are the most consistently demonstrated neuroendocrine abnormalities in major depression, as well as significant increases in proinflammatory cytokines like interleukin-1 and IL6 (par. [0003]-[0004]). To treat a disorder characterized by HPA over-activity, Dinan et al. discloses administering to a subject a probiotic bacterium (par. [0005]). The disorder being treated can be Cushing’s diseases, anxiety, psychosocial disorders, stress, atypical depression, panic disorders and fatigue (claim 12). 
The treatment method is based on probiotic bacteria modulating the HPA axis through interaction with the mucosal epithelium and associate lymphoid structures, thereby causing the host to upregulate and express anti-inflammatory molecules like IL-10 and TGF[Symbol font/0x62]. Suitable bacteria that exhibit immune-regulatory activity and can decrease HPA activity include Bifidobacterium infantis strain 35624 deposited under the accession number NCIMB 41003, Lactobacillus paracasei AH113 deposited as NCIMB 41097, or L. salivarius UCC 118 deposited as NCIMB 40829 (par. [0009]-[0010]). 
B. infantis strain 35624 is shown to stimulate production of anti-inflammatory cytokines IL-10 and TGF[Symbol font/0x62], but not proinflammatory cytokines TNF[Symbol font/0x61] and IL-12, which can downregulate HPA activity (par. [0013]-[0014]). In a working example, a patient with a history of depression ingested Bifidobacteria in milk suspension daily for several weeks, which led to significant improvement in mental health and clearance of symptoms that include significant anxiety and negative thoughts about the future (par. [0015]-[0016]).
Dinan et al.’s use of probiotics is comparable to the claimed method for the following reasons:
Bifidobacterium infantis strain 35624 (NCIMB 41003) is equivalent to the step “administering a bacterium belonging to the genera and subspecies Bifidobacterium longum subsp. infantis to a subject”. The prior art’s use of said probiotic bacterium results in mental health improvement and thus fulfills the claimed method’s purpose of  “improving mental health dysfunction”.
Dinan et al. is different from the instant claims in that it does not evaluate mental health according to SF-36.
Nonetheless, Bergonzelli Degonda et al. shows that the effects of probiotic bacteria like Bifidobacterium longum on mental health is conventionally assessed via SF-36. This type of assessment provides mental health score after a given treatment (par. [00112]; Figures 4-5). Since Dinan et al. uses B. infantis strain 35624 to treat a disorder associated with HPA over-activity like depression, a person with ordinary skill in the art before the effective filing date of the claimed invention would have applied the teachings of Bergonzelli Degonda et al. to Dinan et al.. By performing the test SF-36, it is expected that the impact of said strain on the administered subject’s mental health could be determined. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143.
Claims 12 and 16 are thus obvious over Dinan et al. in view of Bergonzelli Degonda et al..
Regarding claims 13-14: the bacterium in the method of claim 12 is further limited to “BCCM LMG23728” or “M-63 (NITE BP-02623)”. Specification states that Bifidobacterium longum subsp. infantis BCCM LMG23728 is the same bacterium as Bifidobacterium longum subsp. infantis M-63 (NITE BP-02623). The term “same bacterium” is defined as “a bacterium which belongs to the same genus or species as the deposited bacterium, whose base sequence of the 16S rRNA gene has a homology of 98% or more, preferably 99% or more, more preferably 100% to the base sequence of the 16S rRNA gene of the deposited bacterium, and which has the same bacteriological characteristics as the deposited bacterium” (par. [0026]).
Dinan et al. teaches using B. infantis strain 35624, which may be the same as “Bifidobacterium longum subsp. infantis BCCM LMG23728” or “M-63 (NITE BP-02623)”.  
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ, and if so to what extent, from a strain disclosed in a reference. In this case, it has been established that Dinan et al.’s strain, which has the same taxonomic classification and shares the property of being able to improve a mental health dysfunction, demonstrates a reasonable probability that it is identical to the strains BCCM LMG23728 and M-63 (NITE BP-02623). Thus, the burden of establishing novelty by objective evidence is shifted to applicant.
           It should also be noted that merely because a characteristic of a bacterial strain is not disclosed in a reference does not make the recited strains patentable. The bacterial strain may possesses inherent characteristics which are not tested or revealed in the prior art. However, the disclosed bacterial strain may be the same as one of the recited bacterial strains. Clear evidence that the strain of the cited prior art does not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution.
B. infantis strain 35624 (par. [0016]), which stimulates production of anti-inflammatory cytokines IL-10 and TGF[Symbol font/0x62] as well as downregulates HPA activity thereby improving mental health, satisfies “wherein the bacterium is an active ingredient in a composition”. 

Conclusion
Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof since the two recited strains are the same (“BCCM LMG23728, also known as M-63 (NITE BP-02623)”; Applicant’s Arguments, page 6). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651